COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Agee and Senior Judge Overton
Argued at Alexandria, Virginia


ROSEMARIE DORER
                                            MEMORANDUM OPINION * BY
v.   Record No. 0974-01-4                JUDGE JERE M. H. WILLIS, JR.
                                                 MARCH 19, 2002
FEROZ R. SIDDIQUI, SR.


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        David T. Stitt, Judge

            Emilia Castillo (Law Office of Emilia
            Castillo, P.C., on brief), for appellant.

            Kyle Elizabeth Skopic for appellee.


     On appeal from the dismissal of a rule to show cause,

Rosemarie Dorer contends that the circuit court erred in holding

that it lacked subject matter jurisdiction.    We affirm the

judgment of the circuit court.

                            I.   BACKGROUND

     In 1987, Rosemarie Dorer and Feroz Siddiqui, Sr. were

divorced.    On February 17, 1989, the circuit court remanded

issues pertaining to child support to the Fairfax County

Juvenile and Domestic Relations District Court pursuant to Code

§ 20-79(c).    On November 3, 1998, the juvenile and domestic

relations district court entered a support order.       Siddiqui


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
appealed the decision to the circuit court.       On October 6, 1999,

the circuit court entered an order setting child support at $545

per month and remanding the matter back to the juvenile and

domestic relations district court pursuant to Code § 20-79(c).

        On June 20, 2000, on Dorer's motion, the circuit court

issued a rule to show cause alleging that Siddiqui had failed to

pay child support in accordance with the October 6, 1999 order.

On June 30, 2000, it held him in contempt.    On October 2, 2000,

the circuit court issued a second rule to show cause, alleging

that Siddiqui had once again failed to pay child support as

required by the support orders of October 6, 1999 and June 30,

2000.    On October 13, 2000, the circuit court entered an agreed

order reciting that the parties had agreed that Siddiqui had

failed to pay child support and that the parties had resolved

the matter.    The case was continued to January 22, 2001, for a

hearing regarding child support and other issues.

        Thereafter, Siddiqui filed two motions.    The first sought

modification or termination of child support.      The second sought

a rule against Dorer, alleging that she had failed to comply

with the parties' property settlement agreement.      Hearing on

these matters was scheduled for January 22, 2001.

        On January 10, 2001, the circuit court issued a third rule

to show cause, alleging that Siddiqui had failed to comply with

the support orders of October 6, 1999 and June 30, 2000.      This

matter was scheduled for hearing on January 22, 2001.

                                 - 2 -
     At the January 22, 2001 hearing the circuit court dismissed

the rule against Dorer, holding that she had not violated the

property settlement agreement.    That ruling is not appealed.

     Dorer then asserted that the circuit court lacked subject

matter jurisdiction to modify the support order of October 1999,

which it had remanded to the juvenile and domestic relations

district court pursuant to Code § 20-79(c).    Her argument was

ambiguous and appeared to address her jurisdictional challenge

to all issues then before the circuit court.   However, by a

written motion filed March 6, 2001, and by oral argument before

the circuit court March 16, 2001, she clarified her position,

asserting that her jurisdictional argument addressed only

Siddiqui's motion to modify child support.    On March 16, 2001,

the circuit court entered an order holding that it lacked

subject matter jurisdiction to rule on all the support issues,

including the rules against Siddiqui, because the "matter of

support and all rules thereof were remanded to Juvenile and

Domestic Relations District Court and therefore this court lacks

jurisdiction to hear a rule on this matter."   It dismissed

Dorer's rules to show cause.   Dorer endorsed that order without

noting exception, but appeals that ruling.    Although Dorer

failed to note a proper exception on the order, we find that her

argument presented her position sufficiently to the circuit

court and adequately preserved the issue for appeal.



                                 - 3 -
                            II.    ANALYSIS

     Dorer argues that the court's concurrent jurisdiction did not

cease when it transferred enforcement of its support order to the

juvenile and domestic relations district court pursuant to Code

§ 20-79(c).   We agree.   The circuit court erred in holding that it

lacked jurisdiction over the rules to show cause.   However, we

find no abuse of the circuit court's discretion in its decision to

leave enforcement of support in the juvenile and domestic

relations district court.   Therefore, we affirm the judgment of

the circuit court.

     Code § 20-79(c) states in relevant part:

          In any suit for divorce or suit for
          maintenance and support, the court may after
          a hearing, . . . final decree for
          maintenance and support, or subsequent
          decree in such suit, transfer to the
          juvenile and domestic relations district
          court the enforcement of its orders
          pertaining to . . . maintenance, support,
          care and custody of the child or children.

Code § 20-79(c) (emphasis added).

     A circuit court retains concurrent jurisdiction when it

transfers matters involving child support, custody, and visitation

to a juvenile and domestic relations district court pursuant to

Code § 20-79(c).

          Code § 20-79(c) does not place a limitation
          on the circuit courts' concurrent and
          continuing jurisdiction to decide the
          recurring issues of child support, custody
          and visitation in domestic relations cases.
          To the contrary, Code § 20-79(c) was
          intended to expand the means available to

                                  - 4 -
             the circuit courts to enforce or modify
             support and custody matters, rather than
             limit such options. The purpose of Code
             § 20-79(c) was to provide another forum to
             expedite matters of enforcement and
             modification by referring those issues to
             juvenile and domestic relations courts,
             where the dockets and procedures usually
             enable the parties to obtain earlier
             hearings and decisions on issues that
             frequently demand expedited consideration.
             Code § 20-79(c) . . . does not transfer or
             divest jurisdiction nor does it provide that
             jurisdiction ceases.

Crabtree v. Crabtree, 17 Va. App. 81, 86, 435 S.E.2d 883, 887

(1993).   See also Romine v. Romine, 22 Va. App. 760, 473 S.E.2d
99 (1996).

     By transferring enforcement of support to the juvenile and

domestic relations district court pursuant to Code § 20-79(c),

the circuit court established concurrent jurisdiction in the

juvenile and domestic relations district court.    However, it did

not thereby divest itself of jurisdiction.    Therefore, the

circuit court erred in holding that it lacked jurisdiction to

hear the rules to show cause.

     Although the circuit court erred in holding that it lacked

subject matter jurisdiction, that error was not reversible.    The

circuit court's concurrent jurisdiction afforded it discretion

to leave the matter to the juvenile and domestic relations

district court.    "A circuit court that transfers any matters, to

the juvenile and domestic relations district court pursuant to

Code § 20-79(c) retains the power, in its discretion, to


                                 - 5 -
exercise its continuing jurisdiction over those matters."

Crabtree, 17 Va. App. at 87, 435 S.E.2d at 887 (emphasis added).

            [T]he circuit court's jurisdiction must, of
            necessity, encompass the power not only to
            reinstate a case earlier transferred to a
            J&DR court and adjudicate all relevant
            issues, but also the power to decide which
            court is the more appropriate forum for any
            necessary review, modification, and
            enforcement of its orders . . . .

Romine, 22 Va. App. at 766, 473 S.E.2d at 102 (citation

omitted).   We perceive no abuse of discretion in the circuit

court's decision to leave the matter in the juvenile and

domestic relations district court.       Accordingly, the judgment of

the circuit court is affirmed.

                                                            Affirmed.




                                 - 6 -